           Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 1 of 18




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                     *
     RENEE WELCH, JASON DEMELLO,                     *
     MAMADOU DEMBELE, SOULEYMANE                     *
     MORI, DOLUNAY MOSER, and MINERVA                *
     ELSAYED,                                        *
                                                     *
                  Plaintiffs,                        *
                                                     *       Civil Action No. 20-cv-11390-ADB
                  v.                                 *
                                                     *
     PEOPLE’S UNITED BANK, NATIONAL                  *
     ASSOCIATION,                                    *
                                                     *
                  Defendant.                         *
                                                     *

        MEMORANDUM AND ORDER ON DEFENDANT’S MOTION TO DISMISS

  BURROUGHS, D.J.

         Plaintiffs Renee Welch, Jason DeMello, Mamadou Dembele, Souleymane Mori, Dolunay

  Moser, and Minerva Elsayed (collectively, “Plaintiffs”) bring this action against Defendant

  People’s United Bank, National Association (“PUB”) alleging various forms of employment

  discrimination. [ECF No. 1 (“Compl.”)]. Currently before the Court is PUB’s motion to dismiss

  certain of DeMello’s, Moser’s, and Elsayed’s claims. [ECF No. 8]. For the reasons set forth

 below, PUB’s motion is GRANTED in part and DENIED in part.

I.       BACKGROUND

         A.      Factual Background

         For purposes of the instant motion to dismiss, the Court, as it must, “accept[s] as true all

  well-pleaded facts alleged in the complaint and draw[s] all reasonable inferences therefrom in

  the pleader’s favor.” A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013)

  (quoting Santiago v. Puerto Rico, 655 F.3d 61, 72 (1st Cir. 2011)). Because Defendant has
           Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 2 of 18




moved to dismiss only the claims of DeMello, Moser, and Elsayed, the Court focuses exclusively

on the facts germane to those three plaintiffs.

       PUB is a foreign corporation with its principal place of business in Connecticut. [Compl.

¶ 9]. It has approximately 400 retail locations, throughout Massachusetts and in other states, and

more than 5,500 employees. [Id.].

               1.      DeMello

       DeMello is a senior-level banking executive with roughly two decades’ worth of

experience in the financial services sector. [Compl. ¶ 47]. In April 2016, he began working as a

vice president and senior marketing manager for PUB in the Boston area. [Id. ¶ 48]. DeMello is

gay. [Id. ¶ 49].

       At various times while employed at PUB, DeMello witnessed and/or was the target of

derogatory comments/incidents, including the following:

       •    Patrick Sullivan, the president of PUB in Massachusetts, criticized another gay
            PUB employee in front of DeMello, stating “AIDS is making [the other
            employee] lumpy.” [Compl. ¶¶ 2, 50];

       •    Paul Kelly, a vice president at PUB, said “I’m so glad the pansies could make
            it to the meeting” when DeMello and one of his gay colleagues arrived for a
            meeting of executives and Human Resources (“HR”) representatives. [Id.
            ¶ 51];

       •    DeMello brought two gay clients to meet with a senior PUB broker, and the
            broker refused to shake the clients’ hands, noting afterwards that “it’s an AIDS
            thing.” [Id. ¶ 52]; and

       •    Anna Greener, the retail director and senior vice president for growth in
            Massachusetts, told DeMello that she heard he had “gotten AIDS” and was
            planning to demote him because he would not be able to fulfill his duties. [Id.
            ¶¶ 2, 58].

DeMello complained to a PUB executive about these incidents and the toxic workplace, insisting

that diversity and inclusion training was necessary. [Id. ¶ 56]. Notwithstanding these

complaints, no training was conducted, and the atmosphere did not change. [Id.] Once Greener


                                                  2
          Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 3 of 18




found out that DeMello was complaining about her, she made it more difficult for him to close

loans and interfered with his ability to contract with potentially profitable clients, which

negatively affected DeMello’s compensation. [Id. ¶ 57]. In July 2017, DeMello resigned. [Id.

¶ 60].

                2.     Moser

         Moser is a forty-six-year-old woman with significant experience in the banking industry.

[Compl. ¶ 111]. When Moser initially joined PUB, there was a good work environment, [id.

¶ 112], but things changed when Greener became the supervisor of Moser’s bank branch, [id.

¶¶ 113–14]. As soon as she arrived, Greener, and Associate Market Manager Michael

Zaldumbide, began demeaning, belittling, and degrading Moser by commenting on her looks and

body shape. [Id. ¶ 114]. Among other things, Moser was told that (1) she would have been more

successful in the banking industry if she were a man, (2) “[b]anking only goes so far with a

woman your age. You should consider real estate,” and (3) because middle-aged women had no

future in banking, she should seek out a more “feminine” career. [Id. ¶ 115]. Moser also

witnessed Greener and Zaldumbide making inappropriate remarks to Moser’s colleagues,

including telling a female associate that her looks would help her “go far in the banking

industry” and that the associate should “work closer to the front of the bank where customers

could get a better look at her.” [Id. ¶ 116].

         Moser complained to HR repeatedly, and an HR representative assured Moser that PUB

was taking Moser’s allegations, and similar allegations made by other employees, seriously.

[Compl. ¶ 118]. Nonetheless, PUB did nothing to rectify the situation. [Id. ¶ 120]. Instead,

based on Moser’s complaints, Greener instructed Zaldumbide to force Moser to quit. [Id. ¶ 122].

Zaldumbide’s harassment escalated, but Moser did not quit. [Id.]. Greener called Zaldumbide




                                                  3
           Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 4 of 18




“incompetent and incapable” because he had not been able to bring about Moser’s resignation,

told him that she could get Moser to resign “in the blink of an eye,” and took a more direct role

in Moser’s management. [Id.]. As a result of how she was being treated, Moser suffered from

anxiety, stress, poor sleep, job performance issues, and experienced unhealthy weight loss. [Id.

¶ 123].

          In November 2018, Moser quit and began working for Bank of America (“BOA”).

[Compl. ¶ 124]. Even though she no longer worked at PUB, PUB management informed her that

it would continue to investigate her claims. [Id. ¶ 125]. It did not do so. [Id.]. Instead, a

negative review, with her signature forged on it, was placed into her employment file. [Id.

¶ 126]. In the Fall of 2019, Moser initiated an action against PUB before the Massachusetts

Commission Against Discrimination (the “MCAD”), alleging violations of Massachusetts

General Laws Chapter 151B, § 4 (“Chapter 151B”) and Title VII of the Civil Rights Act of 1964

(“Title VII”). [Id. ¶ 128].

                 3.     Elsayed

          Elsayed is a practicing Muslim of Egyptian descent. [Compl. ¶ 129]. She has been in the

banking industry since 2000, working as a vice president at both Citizen’s Bank and BOA. [Id.

¶ 130]. She began working at PUB in September 2013 as a manager at PUB’s branch in Malden,

Massachusetts. [Id. ¶ 131]. In March 2017, she started reporting to Greener, and the work

environment turned toxic. [Id. ¶ 132]. Once Greener learned that Elsayed was Muslim and had

relatives who had lived in Egypt, she began insulting and mocking Elsayed. [Id. ¶ 133]. For

instance, Greener (1) told Elsayed that she hoped Elsayed was not a terrorist, (2) joked that

Elsayed likely did not have running water in Egypt, (3) suggested that it must be difficult for

Elsayed to be subject to laws and rules imposed by Elsayed’s husband, (4) called Ramadan




                                                 4
         Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 5 of 18




“horrible,” and (5) asked Elsayed why she did not cover her hair like she must have done in

Egypt. [Id. ¶ 134]. Elsayed complained, both directly to Greener and to PUB management, to

no avail. [Id. ¶¶ 136–38]. After Elsayed complained, Greener manufactured reasons to criticize

Elsayed’s job performance. [Id. ¶ 139].

       Elsayed left the bank when continuing to work there became untenable. [Compl. ¶ 140].

To cope with discrimination and retaliation, Elsayed sought psychiatric treatment and was

prescribed anti-depressants. [Id. ¶ 141]. Since leaving PUB, she has been unable to find another

job. [Id. ¶ 141]. On or about September 14, 2018, Elsayed filed an MCAD complaint against

PUB alleging Chapter 151B and Title VII violations. [Id. ¶ 142].

       B.      Procedural Background

       Plaintiffs filed their complaint on July 24, 2020. [Compl.]. As is relevant to the instant

motion, DeMello brings a sexual orientation-based discrimination claim pursuant to Chapter

151B and Title VII (Count I) as well as a common law claim for wrongful termination in

violation of public policy (Count IV), [id. ¶¶ 147, 150–60, 177–84], Moser brings a gender-based

discrimination claim under Chapter 151B and Title VII (Count I) as well as a claim for age

discrimination under the Age Discrimination in Employment Act and Chapter 151B (Count III),

[id. ¶¶ 148, 150–60, 169–76], and Elsayed brings a discrimination claim under Chapter 151B and

Title VII based on her national origin and religion (Count I), [id. ¶¶ 149–60]. On September 28,

2020, PUB moved to dismiss certain of DeMello’s, Moser’s, and Elsayed’s claims. [ECF No. 8].

Plaintiffs opposed on October 8, 2020, [ECF No. 12], PUB replied on October 22, 2020, [ECF

No. 15], and Plaintiffs filed a sur-reply on October 26, 2020, [ECF No. 18].




                                                5
           Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 6 of 18




II.      LEGAL STANDARD

         In reviewing a motion to dismiss under Rule 12(b)(6), the Court must accept as true all

  well-pleaded facts, analyze those facts in the light most favorable to the plaintiff, and draw all

  reasonable factual inferences in favor of the plaintiff. See Gilbert v. City of Chicopee, 915 F.3d

  74, 76, 80 (1st Cir. 2019). “[D]etailed factual allegations” are not required, but the complaint

  must set forth “more than labels and conclusions,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  555 (2007), and must contain “factual allegations, either direct or inferential, respecting each

  material element necessary to sustain recovery under some actionable legal theory,” Gagliardi v.

  Sullivan, 513 F.3d 301, 305 (1st Cir. 2008) (quoting Centro Medico del Turabo, Inc. v. Feliciano

  de Melecio, 406 F.3d 1, 6 (1st Cir. 2005)). The alleged facts must be sufficient to “state a claim

  to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

         “To cross the plausibility threshold a claim does not need to be probable, but it must give

  rise to more than a mere possibility of liability.” Grajales v. P.R. Ports Auth., 682 F.3d 40,

  44–45 (1st Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A determination of

  plausibility is ‘a context-specific task that requires the reviewing court to draw on its judicial

  experience and common sense.’” Id. at 44 (quoting Iqbal, 556 U.S. at 679). “[T]he complaint

  should be read as a whole, not parsed piece by piece to determine whether each allegation, in

  isolation, is plausible . . . .” Hernandez-Cuevas v. Taylor, 723 F.3d 91, 103 (1st Cir. 2013)

  (quoting Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 14 (1st Cir. 2011)). “The plausibility

  standard invites a two-step pavane.” Elsevier, 732 F.3d at 80 (citing Grajales, 682 F.3d at 45).

  First, the Court “must separate the complaint’s factual allegations (which must be accepted as

  true) from its conclusory legal allegations (which need not be credited).” Id. (quoting

  Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir. 2012)). Second, the Court “must




                                                    6
             Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 7 of 18




    determine whether the remaining factual content allows a ‘reasonable inference that the

    defendant is liable for the misconduct alleged.’” Id. (quoting Morales-Cruz, 676 F.3d at 224).

III.       DISCUSSION

           A.      DeMello

                   1.      Chapter 151B and Title VII

           “Both Title VII and Chapter 151B require an employee to exhaust the administrative

    process before filing a civil suit in court and failure to do so normally precludes the filing of that

    claim.” Posada v. ACP Facility Servs., Inc., 389 F. Supp. 3d 149, 158 (D. Mass. 2019) (first

    citing Jorge v. Rumsfeld, 404 F.3d 556, 564 (1st Cir. 2005); then citing Everett v. 357 Corp., 904

    N.E.2d 733, 746–47 (Mass. 2009)). It is undisputed that DeMello did not file an administrative

    complaint with either the Equal Employment Opportunity Commission (“EEOC”) or the MCAD

    before bringing this suit against PUB. [Compl. ¶ 147 (allegation regarding failure to file EEOC

    charge); ECF No. 12 at 8, 12 (concessions concerning failure to exhaust administrative

    remedies)]. PUB argues that DeMello’s Chapter 151B and Title VII claims must be dismissed

    on that basis. [ECF No. 9 at 7–9]. DeMello responds that, until the Supreme Court’s ruling in

    Bostock v. Clayton County, sexual orientation-based discrimination was not cognizable under

    Title VII, and that even if the Court disagrees, it should exercise its equitable discretion to excuse

    his failure to exhaust the administrative process. [ECF No. 12 at 8–10].

           Chapter 151B explicitly proscribes employment discrimination based on sexual

    orientation. Mass. Gen. Laws ch. 151B, § 4(1) (“It shall be an unlawful practice . . . [f]or an

    employer, by himself or his agent, because of the . . . sexual orientation . . . of any individual to

    refuse to hire or employ or to bar or to discharge from employment such individual or to

    discriminate against such individual in compensation or in terms, conditions or privileges of




                                                      7
         Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 8 of 18




employment . . . .”). Further, the statute has barred sexual orientation-based discrimination since

DeMello’s employment at PUB (i.e., in 2016 and 2017). See McCrohan v. Uxbridge Police

Ass’n Loc. #123, MCOP, AFL-CIO, No. 11-cv-40232, 2014 WL 12769267, at *5 n.4 (D. Mass.

Nov. 12, 2014) (noting that, at least as of November 2014, “Title VII does not protect employees

from discrimination based on sexual orientation, whereas 151B does”). Because DeMello failed

to file an administrative complaint with the MCAD and offers no explanation as to why he failed

to do so, his Chapter 151B claim must be dismissed. See Everett, 904 N.E.2d at 746 (“The

predicate of administrative filing is mandatory to filing a civil suit.”); Cuddyer v. Stop & Shop

Supermarket Co., 750 N.E.2d 928, 936 n.11 (Mass. 2001) (“A claim cannot be brought alleging

discrimination under G.L. c. 151B, unless it is preceded by the filing of a complaint of unlawful

discrimination with the MCAD . . . .”).

       As to DeMello’s Title VII claim, although Title VII claimants are required to file an

EEOC charge before commencing civil litigation, the requirement is not jurisdictional. Fort

Bend Cnty. v. Davis, 139 S. Ct. 1843, 1846 (2019). Accordingly, the requirement can be waived

by the parties or the Court. See Martínez-Rivera v. Commonwealth of P.R., 812 F.3d 69, 78 (1st

Cir. 2016). PUB has not waived the requirement. DeMello urges the Court to exercise its

discretion to permit him to advance his Title VII claim even though he did not exhaust his

administrative remedies because, in his view, until the Supreme Court’s June 2020 decision in

Bostock, he did not have a viable Title VII claim and therefore had no reason to file an

administrative complaint. [ECF No. 12 at 8].

       First, the Supreme Court did not create a new cause of action in Bostock. “A judicial

construction of a statute is an authoritative statement of what the statute meant before as well as

after the decision of the case giving rise to that construction.” Rivers v. Roadway Express, Inc.,




                                                 8
         Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 9 of 18




511 U.S. 298, 312–13 (1994); see Doe v. DeJoy, No. 19-cv-05885, 2020 WL 4382010, at *12

(E.D. Pa. July 31, 2020) (noting that it did not need to consider Bostock’s “retroactivity” because

when the Supreme Court interprets a federal statute, it is not creating new law but rather

clarifying what the statute meant all along). Accordingly, if DeMello’s allegations are true and

PUB discriminated against him because of his sexual orientation in 2016 and 2017, see [Compl.

¶¶ 49–58], PUB violated Title VII regardless of whether existing First Circuit precedent

recognized such a claim, see, e.g., Higgins v. New Balance Athletic Shoe, Inc., 194 F.3d 252,

259 (1st Cir. 1999) (“[A]nd we regard it as settled law that, as drafted and authoritatively

construed, Title VII does not proscribe harassment simply because of sexual orientation.”).

       Second, even if the Supreme Court did create a new right of action in Bostock, DeMello

does not explain why he filed this suit as opposed to filing an EEOC complaint. Nor does he

explain why, if he was waiting for the Supreme Court to confirm the viability of a potential Title

VII claim, he did not seek recourse under Chapter 151B, which clearly provided an avenue for

relief, by filing an MCAD complaint.

       Under these circumstances, the Court declines to waive the administrative exhaustion

requirement and forgo all its attendant benefits. See Robinson v. Dalton, 107 F.3d 1018, 1020

(3d Cir. 1997) (“We have explained that the purposes of the exhaustion requirement are to

promote administrative efficiency, ‘respect[ ] executive autonomy by allowing an agency the

opportunity to correct its own errors,’ provide courts with the benefit of an agency’s expertise,

and serve judicial economy by having the administrative agency compile the factual record.”

(alteration in original) (quoting Heywood v. Cruzan Motors, Inc., 792 F.2d 367, 370 (3d Cir.

1986))). Although the Court is somewhat sympathetic to DeMello’s position, it will not read

Bostock as an invitation for individuals with sexual orientation-based discrimination claims,




                                                 9
        Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 10 of 18




premised on alleged misconduct years ago, to sidestep Title VII’s administrative exhaustion

requirements and proceed straight to court.

       In the alternative, DeMello asks the Court to dismiss his claim without prejudice so that

he may now file an EEOC complaint. [ECF No. 12 at 10; ECF No. 18 at 4]. PUB responds that

even if the Court grants this request, DeMello’s claim will still be time-barred. [ECF No. 15 at

6]. If DeMello files with the EEOC, the EEOC can address whether DeMello’s claim, which

concerns alleged misconduct in 2016 and 2017, is time-barred and/or whether cause exists to

excuse this untimeliness. Accordingly, DeMello’s Title VII claim is dismissed without

prejudice.

       In sum, PUB’s motion to dismiss Count I (Chapter 151B and Title VII) as alleged by

DeMello, [ECF No. 8], is GRANTED. DeMello’s Chapter 151B claim is dismissed with

prejudice, and his Title VII claim is dismissed without prejudice.

               2.     Wrongful Termination

       DeMello’s claim that PUB terminated him in contravention of Massachusetts public

policy is premised on the allegation that PUB fired him because of his repeated and overt

objections to PUB’s discrimination against minority and gay employees. [Compl. ¶¶ 179–80].

PUB asserts that DeMello’s wrongful termination claim fails as a matter of law because Chapter

151B provides his exclusive remedy. [ECF No. 9 at 9–11]. DeMello maintains that Chapter

151B does not, in fact, preclude his claim. [ECF No. 12 at 10–12].

       “The cause of action for wrongful termination in violation of public policy does not apply

where ‘there is a comprehensive remedial statute, [and] the creation of a new common law action

based on the public policy expressed in that statute would interfere with that remedial scheme.’”

Perez v. Greater New Bedford Vocational Tech. Sch. Dist., 988 F. Supp. 2d 105, 113 (D. Mass.




                                                10
        Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 11 of 18




2013) (alteration in original) (quoting Melley v. Gillette Corp., 475 N.E.2d 1227, 1229 (Mass.

App. Ct. 1985), aff’d, 491 N.E.2d 252 (Mass. 1986)). In Massachusetts, the public policy

against discrimination-based retaliatory discharge is embodied by Chapter 151B, which forbids

employers from firing employees for opposing discriminatory employment practices. Mass.

Gen. Laws ch. 151B, § 4(4) (“It shall be an unlawful practice . . . [f]or any person, employer,

labor organization or employment agency to discharge, expel or otherwise discriminate against

any person because he has opposed any practices forbidden under this chapter or because he has

filed a complaint, testified or assisted in any proceeding under section five.”). Courts consider

Chapter 151B a comprehensive remedial statute, and therefore generally preclude plaintiffs from

bringing common law wrongful termination claims premised on discriminatory employment

practices barred by Chapter 151B. Ourfalian v. Aro Mfg. Co., 577 N.E.2d 6, 8 (Mass. App. Ct.

1991) (affirming dismissal of common law wrongful termination claim because the “statutes

upon which the plaintiff relies for public policy pronouncements contain recognized and

comprehensive sanctions”); Melley, 475 N.E.2d at 1228–30 (affirming dismissal of plaintiff’s

wrongful termination claim because it was premised on a public policy against age

discrimination, the violation of which was already comprehensively protected by Chapter 151B);

Claudomir v. Commonwealth of Mass., No. 15-cv-12867, 2016 WL 492754, at *5 (D. Mass.

Feb. 8, 2016) (finding that because there was no common law cause of action for age

discrimination before Chapter 151B, plaintiff’s public policy wrongful termination claim was

barred and Chapter 151B provided his exclusive remedy); cf. Dexter v. Dealogic, LLC, 390 F.

Supp. 3d 233, 244 (D. Mass. 2019) (rejecting common law claim for breach of the implied




                                                11
        Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 12 of 18




covenant of good faith and fair dealing based on pregnancy discrimination because Chapter

151B provides an exclusive remedy). 1

       The purpose of the common law cause of action for public policy wrongful termination is

to make redress available to individuals without other legal recourse, such as individuals who are

fired for filing a worker’s compensation claim, serving on a jury, or refusing to commit perjury.

See Upton v. JWP Businessland, 682 N.E.2d 1357, 1358 (Mass. 1997). It does not exist to allow

employees like DeMello to avoid the pre-filing requirements of Chapter 151B. See Hunt v.

Wyle Lab’ys, Inc., 997 F. Supp. 84, 91 (D. Mass. 1997) (“The Court holds that [plaintiff]’s

attempt to circumvent the strict filing requirements of G.L. ch. 151B by casting his handicap

discrimination claim as a common law claim for wrongful termination is precluded as a matter of

firmly entrenched law.”).

       Although DeMello is correct that Chapter 151B “broadens existing remedies rather than

requiring resort to it as exclusive of all other remedies” and does not “narrow or eliminate a

person’s common law rights where applicable,” Comey v. Hill, 438 N.E.2d 811, 817 (Mass.

1982), he does not identify an applicable specific common law right or remedy that pre-dated

Chapter 151B. 2 Put slightly differently, DeMello’s asserted right—to sue PUB for firing him


1
  Courts take a similar approach with other comprehensive remedial statutes. See, e.g., Limoli v.
Delta Air Lines, Inc., No. 18-cv-10561, 2019 WL 6253269, at *9 (D. Mass. Nov. 22, 2019)
(granting summary judgment in defendant’s favor because plaintiff’s public policy wrongful
termination claim was precluded by the Family Medical Leave Act).
2
  DeMello cites no case in which a court permitted a plaintiff to advance a public policy
wrongful termination claim where the public policy allegedly violated was created by a
comprehensive remedial statute, like Chapter 151B. [ECF No. 12 at 10–12; ECF. No. 18 at 4–5].
Further, the cases that DeMello does cite are unconvincing. Some are too factually
distinguishable to be applicable. See Comey, 438 N.E.2d at 817 (finding that plaintiff’s tortious
interference claim was not barred by Chapter 151B even though plaintiff’s theory was that
defendant maliciously interfered because of his age); Shalaby v. Arctic Sand Techs., Inc., No.
14-cv-03621, 2014 WL 7235830, at *8 (Mass. Super. Ct. Dec. 15, 2014) (finding that Chapter



                                                12
        Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 13 of 18




because he reported and objected to discriminatory employment practices—is a creature of

statute. See Claudomir, 2016 WL 492754, at *5 (noting that because “no common law principles

existed prior to the enactment of [Chapter 151B] that would have afforded [plaintiff] a remedy, []

Comey does not apply”).

       Because DeMello’s public policy wrongful termination cause of action simply recasts his

Chapter 151B claim, it is barred, and PUB’s motion to dismiss Count IV, [ECF No. 8], is

therefore GRANTED.

       B.      Moser

       PUB argues that Moser’s Title VII and Chapter 151B claims must be dismissed because

she failed to timely file an administrative charge with the MCAD, which is a precondition to

filing suit. [ECF No. 9 at 6–7; ECF No. 15 at 1–5]. Moser maintains that her failure is not fatal

because of the continuing violation doctrine, and that even if that doctrine is inapplicable, the

filing requirement should be equitably tolled. [ECF No. 12 at 4–7; ECF No. 18 at 2–3].




151B did not bar plaintiff’s breach of contract claim because it was “not based on allegations of
discrimination that would violate [Chapter 151B]”). Others do not involve Chapter 151B or any
other comprehensive remedial statue and merely stand for the general proposition that
Massachusetts recognizes a common law cause of action for wrongful termination in violation of
public policy. See Shea v. Emmanuel Coll., 682 N.E.2d 1348, 1349–50 (Mass. 1997)
(discussing Massachusetts public policy regarding employees reporting employer’s criminal
activity); Wright v. Shriners Hosp. for Crippled Child., 589 N.E.2d 1241, 1243–45 (Mass. 1992)
(discussing Massachusetts public policy vis-à-vis an employer firing an employee as reprisal for
employee’s critical business-related remarks); Smith-Pfeffer v. Superintendent of the Walter E.
Fernald State Sch., 533 N.E.2d 1368, 1371–72 (Mass. 1989) (rejecting plaintiff’s public policy
wrongful termination claim because “[a]n employee, even one in a socially important
occupation, who simply disagrees with her employer’s policy decisions, may not seek redress in
the courts”); Rodden v. Savin Hill Enters., LLC, No. 15-cv-03194, 2016 WL 1688688, at *5
(Mass. Super. Ct. Apr. 21, 2016) (denying motion to dismiss where plaintiff alleged that he was
fired for “making internal complaints about [defendant]’s violation of state and federal
employment tax law”).



                                                 13
        Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 14 of 18




       Moser alleges, among other things, that: (1) she quit in November 2018; (2) after she left,

PUB assured her that it “would continue to investigate her claims of discrimination and

harassment and would allow her to participate in those investigations”; (3) no investigation took

place; (4) a negative performance review, with her forged signature, was placed in her file after

she left the bank to “retaliate against [her] and to harm her future employment opportunities”;

and (5) she did not become aware of this negative performance review until this litigation began.

[Compl. ¶¶ 124–27]. The parties seem to agree that, if Moser’s allegations were limited to

PUB’s conduct up to and including the date of her departure, Moser would have been required to

file her administrative charge by September 26, 2019. See [ECF No. 15 at 4–5; ECF No. 12 at

4]. It is undisputed that she did not do so. See [Compl. ¶ 128; ECF No. 9-1 at 5–6, 12]. 3 Thus

the Court must determine whether there is any reason to excuse Moser’s noncompliance and

revive her time-barred claims.

       “Under Title VII . . ., the continuing violation doctrine ‘allows an employee to seek

damages for otherwise time[-]barred allegations if they are deemed part of an ongoing series of

discriminatory acts and ‘there is some violation within the statute of limitations period that

anchors the earlier claims.’” DaCosta v. Town of Plymouth, No. 11-cv-12133, 2014 WL

2998986, at *14 (D. Mass. July 1, 2014) (quoting Loubriel v. Fondo del Segundo del Estado, 694

F.3d 139, 144 (1st Cir. 2012)). “To qualify as an anchoring act, the discriminatory act must

‘substantially relate[ ] to [the] earlier incidents of abuse.’” Lockridge v. The Univ. of Me. Sys.,

597 F.3d 464, 474 (1st Cir. 2010) (alterations in original) (quoting Noviello v. City of Bos., 398

F.3d 76, 86 (1st Cir. 2005)). “Finally, the continuing violation ‘doctrine does not apply to


3
 Moser signed her MCAD complaint on September 27, 2019, [ECF No. 9-1 at 12], but it did not
get filed until October 3, 2019, [id. at 5]. Using either date, she did not meet her September 26,
2019 deadline.



                                                 14
        Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 15 of 18




discrete acts of alleged discrimination that occur on a particular day.’ Rather, the doctrine only

applies ‘to discriminatory conduct that takes place over a series of days or perhaps years.’”

DaCosta, 2014 WL 2998986, at *15 (citations and internal quotation marks omitted) (quoting

Tobin v. Liberty Mut. Ins. Co., 553 F.3d 121, 130 (1st Cir. 2009)).

        “Massachusetts law also adheres to the continuing violation doctrine as an exception to

the limitations periods in chapter 151B.” DaCosta, 2014 WL 2998986, at *15 (citing Noviello,

398 F.3d at 86). The Massachusetts Supreme Judicial Court (the “SJC”) has held that “in certain

discrimination cases arising under G.L. c. 151B, § 4, . . . the continuing violation doctrine

permits plaintiffs to recover for damages occurring outside the limitations period as long as

‘there is a discrete violation within the [statute of] limitations period to anchor the earlier

claims.’” Crocker v. Townsend Oil Co., Inc., 979 N.E.2d 1077, 1084–85 (Mass. 2012)

(alteration in original) (quoting Cuddyer, 750 N.E.2d at 936–37). Further, the “alleged timely

discriminatory acts [must] have a substantial relationship to the alleged untimely discriminatory

acts.” Ocean Spray Cranberries, Inc. v. Mass. Comm’n Against Discrimination, 808 N.E.2d 257,

266 (Mass. 2004). Lastly, a plaintiff generally must show that “earlier violations outside the []

limitations period did not trigger [the plaintiff’s] ‘awareness and duty’ to assert his rights, i.e.,

that [the plaintiff] could not have formed a reasonable belief at the time the employment actions

occurred that they were discriminatory.” Id. at 266–67.

        Moser has alleged a particular unlawful act within the limitations period (i.e., the

placement of a doctored performance review in her file as retaliation for her complaints of

discrimination), [Compl. ¶¶ 126–27], 4 that could well tie into a broader pattern of discriminatory


4
  Although Moser has not alleged the precise date on which the document was placed into her
file, that information is in the exclusive possession of PUB and her failure to cite a specific date
cannot be held against her at this stage.



                                                   15
        Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 16 of 18




conduct (i.e., being mistreated based on her gender and age), [id. ¶¶ 114–24]. Discovery will

reveal whether there is a substantial relationship between the allegedly doctored performance

review and the alleged gender and age-based discrimination and/or whether PUB’s earlier

violations triggered Moser’s awareness and duty to assert her rights. Moser’s allegations,

however, are sufficient to withstand PUB’s motion. 5 Accordingly, PUB’s motion to dismiss

Count I as asserted by Moser, [ECF No. 8], is DENIED.

       C.      Elsayed

       PUB argues that Elsayed’s Chapter 151B and Title VII claim is barred because her

allegations of discrimination here are inconsistent with the allegations contained in her initial

MCAD charge. [ECF No. 9 at 11–14; ECF No. 15 at 7–8]. Elsayed maintains that the

allegations in her MCAD charge, which she filed pro se, are sufficient to preserve her claim.

[ECF No. 12 at 13–15; ECF No. 18 at 5].

       Both Title VII and Chapter 151B require an employee to file an administrative
       charge as a prerequisite to commencing a civil action for employment
       discrimination. The purpose of that requirement is to provide the employer with
       prompt notice of the claim and to create an opportunity for early conciliation. That
       purpose would be frustrated if the employee were permitted to allege one thing in
       the administrative charge and later allege something entirely different in a
       subsequent civil action. Consequently, . . . in employment discrimination cases,
       [t]he scope of the civil complaint is . . . limited by the charge filed with the EEOC
       and the investigation which can reasonably be expected to grow out of that charge.
       In cases where, as here, the employee acts pro se, the administrative charge is
       liberally construed in order to afford the complainant the benefit of any reasonable



5
  Notably, the continuing violation cases on which PUB relies were not decided at the motion to
dismiss stage. In Ocean Spray, the SJC was adjudicating the appeal of an MCAD decision based
on a full record, see 808 N.E.2d at 260, 272 (“A commissioner conducted the hearing over four
days in April and June, 1997, after which he issued a written decision including detailed findings
of fact and conclusions of law.”), and in Cuddyer, the SJC was reviewing a summary judgment
ruling, see 750 N.E.2d at 930 (“We set out the background of the case by reciting the facts in the
summary judgment record as viewed in the plaintiff’s . . . .”). PUB’s arguments may carry the
day at summary judgment, but Moser’s allegations are sufficient to survive a motion to dismiss.



                                                 16
        Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 17 of 18




       doubt . . . . [A]n employee is not required to comprehensively set forth with “literary
       exactitude” all of the facts and theories upon which his or her claim is based.

Lattimore v. Polaroid Corp., 99 F.3d 456, 464 (1st Cir. 1996) (first alteration in original)

(citations and internal quotation marks omitted). On September 14, 2018, Elsayed filed a pro se

MCAD charge. [ECF No. 9-2 at 4–5]. 6 In it, she alleged, among other things, that Greener, and

other PUB employees, discriminated against her because of her religion and national origin. See

[id. at 4 (“I, Minerva Elsayed, . . . believe that I was discriminated against by People’s United

Bank on the basis of Creed, National Origin, . . .”); id. (“Greener has subjected me to harassment

and disparate treatment based on my ancestry, age, gender and religion”); id. at 5 (“On January

7, 2018, I complained to Senior HR Manager, Doreen Moffat, that I felt Greener and others were

targeting me based on my race and ancestry . . . .”); id. (“I believe that [PUB] has discriminated

against me based on my race, ancestry, sex, age and religion by subjecting me to disparate

treatment and a hostile work environment . . . .”)].

       Elsayed’s allegations in this lawsuit, [Compl. ¶¶ 129–44], fall squarely within the scope

of her MCAD complaint. Based on the allegations in Elsayed’s MCAD complaint, one would

reasonably expect an MCAD investigation to uncover the allegedly discriminatory remarks that

Greener made to Elsayed, which form the basis of her complaint here. See Windross v. Village

Auto. Grp., Inc., 887 N.E.2d 303, 307 (Mass. App. Ct. 2008) (“[A] claim that is not explicitly

stated in the administrative complaint may be asserted in the subsequent [civil] action so long as

it is based on the acts of discrimination that the MCAD investigation could reasonably be


6
  The Court may consider Elsayed’s MCAD complaint because it is referenced in the complaint,
is central to her claim, and its authenticity is undisputed. Beddall v. State St. Bank & Tr. Co.,
137 F.3d 12, 17 (1st Cir. 1998) (“When, as now, a complaint’s factual allegations are expressly
linked to—and admittedly dependent upon—a document (the authenticity of which is not
challenged), that document effectively merges into the pleadings and the trial court can review it
in deciding a motion to dismiss under Rule 12(b)(6).”).



                                                 17
           Case 1:20-cv-11390-ADB Document 21 Filed 04/13/21 Page 18 of 18




   expected to uncover.”). The fact that Elsayed did not identify, in her initial MCAD complaint,

   the allegedly discriminatory comments made by Greener that are cited in the instant complaint

   (and that some of the incidents alluded to in the MCAD complaint do not appear in this

   complaint) is not fatal. See Lattimore, 99 F.3d at 464 (“[A]n employee is not required to

   comprehensively set forth with ‘literary exactitude’ all of the facts and theories upon which his

   or her claim is based.”). Further, Elsayed is not attempting a bait-and-switch, see id. (noting that

   an employee cannot “allege one thing in the administrative charge and later allege something

   entirely different in a subsequent civil action”), and, in light of Elsayed’s clear and repeated

   assertions about Greener’s alleged discrimination in her MCAD complaint, [ECF No. 9-2 at

  4–5], the Court finds that PUB had adequate notice and an opportunity for early conciliation, see

   Lattimore, 99 F.3d at 464.

          In sum, the Court finds that Elsayed’s MCAD complaint was sufficient to preserve her

  claim, and PUB’s motion to dismiss Count I as asserted by Elsayed, [ECF No. 8], is therefore

  DENIED.

IV.       CONCLUSION

          Accordingly, for the reasons stated above, PUB’s motion to dismiss, [ECF No. 8], is

   GRANTED in part and DENIED in part. DeMello’s claim under Chapter 151B (Count I) and

   claim for common law wrongful termination (Count IV) are dismissed with prejudice, and his

   claim under Title VII (Count I) is dismissed without prejudice. PUB’s motion to dismiss

   Moser’s and Elsayed’s claims is DENIED.

          SO ORDERED.

   April 13, 2021                                                /s/ Allison D. Burroughs
                                                                 ALLISON D. BURROUGHS
                                                                 U.S. DISTRICT JUDGE




                                                    18
